Case 1:18-cv-05436-AKH Document 25 Filed 06/18/19 Page 1 of 2

WAGNER, BERKOW& BRANDT, LLP
462 7" Avenue, 6" Floor
New York, New York 10018
Ph. 646-780-7272
Fax. 646-736-5322

Tan J, BRANDT, Esa.
Direct DIAL No.: 646-791-2086
E-MAIL ADDRESS: JBRANDT(@) WAGNERBERKOW.COM

June 18, 2019
BY ECF, US MAIL AND FACSIMILE

The Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
United States Courthouse

500 Pearl Street, Room 1050

New York, NY 10007

Fax: (212) 805-7942

Re: Jane Doe v. Halstead Property, LLC et al, Civil Docket No, 1:18-cv-05436-AKH
Honorable Sir:

This office represents Plaintiff Jane Doe in the above-referenced action. We write in connection
with the Defendants’ failure to comply with their discovery obligations and failure to otherwise
communicate with this office, despite our several good-faith attempts to do so.

The parties appeared for a case management conference before Your Honor on January 25, 2019,
at which time the Court approved a Case Management Plan (“CMP”) setting forth a schedule for
discovery, which is attached hereto. Since that time, Plaintiff timely produced voluminous
responsive documents, interrogatory responses, HIPAA releases, and other information demanded
by the Defendants in compliance with the CMP.

Defendants, however, have failed to produce any paper discovery, and Defendants’ counsel,
Andrew Saulitis, has stopped communicating with my office altogether. The last communication
this office received from Mr. Saulitis was on March 5, 2019, when he transmitted copies of
Defendants’ formal discovery responses, but without any production of documents. We wrote in
good-faith to Mr. Saulitis on both April 24 and May 21, 2019, in advance of the deadlines for the
completion of depositions in order to conference the matter but have received no response. My
associate, Niki Khindri, then left a message with Mr. Saulitis’ office on June 13, 2019, requesting
a callback, but none has been received.

£1455-0001/00036795-1} 1
Case 1:18-cv-05436-AKH Document 25 Filed 06/18/19 Page 2 of 2

Importantly, Plaintiff cannot schedule depositions of party witnesses, or any witnesses for
that matter, without a meaningful opportunity to review Defendants’ documents and other
discovery. Given their noncompliance with the CMP’s discovery deadlines, we are now compelled
to seek the Court’s intervention to compel Defendants’ responsiveness and compliance with their
discovery obligations, subject to preclusion penalties.

Respectfully submitted,

a SEE

—

ce:

Andrew P. Saulitis (by electronic mail)
Law Offices of Andrew P. Saulitis P.C.
Attorneys for Defendants

40 Wall Street-37th Floor

New York, New York 10005

tel (212) 459-0900

efax (646) 219-3066

email apslaw@msn.com

The Honorable Debra Freeman (by ECF)
United States Magistrate Judge

United States District Court

Southern District of New York

United States Courthouse

500 Pearl Street, Room 1050

New York, NY 10007

{1455-0001/00036795-1} 2
